Title: Statement of Account with Thomas Carpenter, 21 December 1801
From: 
To: 


          Thomas Jefferson Esq.
          
            
              1801October 1st.
              To Thomas Carpenter
               
              Dr:
            
            
               
              To Making a Surtout Coat & materials
               
              $ 4.50
            
            
               
              2⅞ yds Superfine Cloth @ 48/9
               
              18.68
            
            
               
              22 Steele Buttons and a Velvet Collar
               
              3.60
            
            
              20
              To a Superfine blue Coat, Silk Sleeve Lynings Steele Buttons and a Velvet Collar
              }
              23.75
            
            
               
              New Silk Sleeve Lynings to a Coat
               
              2—
            
            
              Novr 9
              To Making Breeches and materials—5 pockets and pearl Buttons
              }
              4.12
            
            
               
              To Making a Water proof surtout—Silk Sleeve Lynings—steele Buttons & Velvet Collar—  with apron
              }
              10.—
            
            
              Decr 21
              Putting an Apron to a Surtout Coat
               
              1.25
            
            
               
              ½ yd blue Cloth
               
              3.25
            
            
               
              Putting a Collar to a Coat
               
              1.75
            
            
               
              Facing an under Waist & new Flannel Sleeves
               
              2.—
            
            
               
               
               
              74.90
            
            
              November 30th— For the Servants—
            
            
               
              Making 5 Coats and materials with plated Buttons as before @ 34/3
              }
              22.80
            
            
               
              Making 5 Waistcoats & materials—plated Buttons 18/—
               
              12.—
            
            
               
              Making 5 pr pantaloons & Do.—Strings & Do. 16/6
               
              11.—
            
            
               
              9½ Yds Silver Lace @ 7/6
               
              9.50
            
            
               
              3½ Yds Crimson Cloth @ 40/
               
              18.67
            
            
               
               
               
              73.97
            
            
               
               
               
              $ 148.87
            
          
        